09-1642-ag
         Jiang-Zheng v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A098 717 922
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 19 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                         JOSÉ A. CABRANES,
 8                         ROBERT D. SACK,
 9                         BARRINGTON D. PARKER,
10                                  Circuit Judges.
11
12       _______________________________________
13
14       RONG JIANG-ZHENG,
15                Petitioner,
16
17                           v.                                 09-1642-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                  Lee Ratner, New York, New York.
25
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General, Civil Division; Linda S.
28                                        Wernery, Assistant Director; Kerry
29                                        A. Monaco, Trial Attorney, Office of
30                                        Immigration Litigation, United
31                                        States Department of Justice,
32                                        Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Rong Jiang-Zheng, a native and citizen of the People’s

6    Republic of China, seeks review of a March 26, 2009 order of

7    the BIA, affirming the November 8, 2007 decision of

8    Immigration Judge (“IJ”) William Van Wyke, which denied his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Rong

11   Jiang-Zheng, No. A098 717 922 (B.I.A. Mar. 26, 2009), aff’g

12   No. A098 717 922 (Immig. Ct. N.Y. City Nov. 8, 2007).        We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review both

16   the BIA’s and the IJ’s decisions.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

20   95 (2d Cir. 2008).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination. See Corovic, 519 F.3d at 95.


                                  2
1    First, the IJ reasonably relied on Jiang-Zheng’s demeanor in

2    concluding that his testimony was “entirely unconvincing.”

3    The IJ noted that Jian-Zheng was unresponsive to the

4    questions posed, often hedged in his answers, and displayed

5    reactions that were “inappropriate” under the circumstances.

6    Because the “[IJ’s] ability to observe the witness’s

7    demeanor places [him] in the best position to evaluate

8    [credibility],” Jin Chen v. U.S. Dep’t of Justice, 426 F.3d

9    104, 113 (2d Cir. 2005), we defer to the IJ’s assessment

10   that Jiang-Zheng’s overall demeanor undermined his

11   credibility.    See Majidi v. Gonzales, 430 F.3d 77, 81 n.1

12   (2d Cir. 2005).

13       Second, the IJ reasonably relied on several

14   inconsistencies between Jiang-Zheng’s testimony and the

15   documents of record.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

16   Jiang-Zheng testified that Wu Jiang, a friend who introduced

17   him to Christianity, was not present on the day Jiang-Zheng

18   was arrested.     However, Wu Jiang states in a letter that

19   “[w]e had also been arrested, beaten and held in the Police

20   Station because of our affiliation with the church.”     In

21   addition, Jiang-Zheng gave discrepant testimony regarding

22   the ministers at the two churches he purportedly attended in


                                     3
1    the United States.    Although Jiang-Zheng offered

2    explanations for these inconsistencies, no reasonable fact-

3    finder would be compelled to credit them.    Majidi, 430 F.3d

4    at 81.   Thus, the IJ was entitled to rely on these

5    discrepancies in finding Jiang-Zheng not credible.       Tu Lin

6    v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).

7        Finally, having called Jiang-Zheng’s credibility into

8    question, the IJ reasonably relied upon the absence of

9    reliable evidence corroborating Jiang-Zheng’s alleged

10   practice of Christianity in the United States.       See 8 U.S.C.

11   § 1158(b)(1)(B)(ii); Biao Yang v. Gonzales, 496 F.3d 268,

12   273 (2d Cir. 2007).

13       Ultimately, the IJ’s adverse credibility determination

14   was supported by substantial evidence.    See Shu Wen Sun v.

15   BIA, 510 F.3d 377, 379 (2d Cir. 2007).    Thus, because Jiang-

16   Zheng’s entire claim for relief was based on his fear of

17   harm on account of his Christian faith, the agency’s denial

18   of his application for asylum, withholding of removal, and

19   CAT relief was proper.    See Paul v. Gonzales, 444 F.3d 148,

20   156 (2d Cir. 2006); Wu Biao Chen v. INS, 344 F.3d 272, 275

21   (2d Cir. 2003).




                                    4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34(b).

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk
11
12
13




                                   5